DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In [0028], the sentence “The foam compressive foam material 202, as well as the form portion 276, may be configured as described elsewhere herein” should be changed to “The foam compressive foam material 202, as well as the foam portion 276, may be configured as described elsewhere herein” in order to correct typographical informality. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (JP 2011206436; notated as Translated Ozaki) in view of Higgins (US 2003/0007597) and Stango (US 2017/0340303).
Regarding claim 1:
Ozaki discloses a breast compression paddle comprising: 
a bracket (translated Ozaki; [0033], middle support portion and holding member); 

two side walls (Fig. 3, two side wall portions 56), each comprising a side wall upper edge (Fig. 3, two side wall portions 56 having an edge), wherein each of the two side walls extends from the bracket (Fig. 3, two side wall portions 56); and 
a leading wall (Fig. 3, front wall 54) comprising a leading wall upper edge (Fig. 3, front wall 54 having an edge), wherein the leading wall is disposed distal from the bracket (Fig. 3, front wall 54 away from 34), wherein the leading wall spans the two side walls (Fig. 3, front wall 54 in between two side wall portions 56);
 a substrate (Fig. 3, 53a) movably secured to at least one of the bracket and the rigid frame (Fig. 3, substrate 53a is attached to frame consisting for walls 54 and 56) between a first position and a second position (Fig. 3, substrate 53a is flexible which allows it to have two positions), 
wherein when in the first position, at least a portion of the substrate is disposed above the upper edges of the two side walls and the upper edge of the leading wall (Fig. 3, substrate 53a is above the upper parts of the side walls and the front wall when bent), and 
wherein when in the second position, the substrate is disposed below the upper edges of the two side walls and the upper edge of the leading wall (Fig. 6, substrate 53a is below the upper parts of the side walls and the front wall when laid flat),
	a material (Translated Ozaki; [0038]-[0039], material 53b attached to 53a) secured to the substrate (Fig. 3, 53b attached to 53a), and 

wherein when in the second position, an entire volume of the material is disposed below the upper edges of the two side walls and the upper edge of the leading wall (Fig. 6, 53b is below the upper parts of the side walls and the front wall when laid flat).
However, Ozaki fails to disclose a bracket for removably securing the breast compression paddle to an imaging system; a foam secured to the substrate.
Stango teaches a bracket for removably securing the breast compression paddle to an imaging system ([0009], bracket that is removably connected to an imaging system).
Higgins teaches a foam secured to the substrate ([0039] and [0043], foam padding layer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the bracket of Ozaki with the removable bracket taught by Stango in order to decrease patient discomfort by allowing for the compression paddle to move in different directions (Stango; [0005]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the material attached to substrate of Ozaki with the foam taught by Higgins in order to increase compression by decreasing patient discomfort (Higgins; [0011] and [0047]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Regarding claim 2:
	The combination of Ozaki, Stango, and Higgins discloses the breast compression paddle of claim 1, wherein the substrate is rigid (Ozaki; Fig. 10, 62 is rigid and not flexible).
Regarding claim 3:
	The combination of Ozaki, Stango, and Higgins discloses the breast compression paddle of claim 1, wherein the substrate (Ozaki; Fig. 3, 53a) is movably secured to the bracket at an edge proximate the bracket (Ozaki; Fig. 3, substrate 53a is removable from bracket 34).
	Regarding claim 4:
	The combination of Ozaki, Stango, and Higgins discloses the breast compression paddle of claim 1, further comprising a strut system (Ozaki; Fig. 3, 57), wherein the strut system movably secures the substrate to the bracket (Translated Ozaki; [0039], magnet attachment).
	Regarding claim 5:
	The combination of Ozaki, Stango, and Higgins discloses the breast compression paddle of claim 3, wherein the edge comprises at least one of a live hinge (Ozaki; Fig. 4, bendable material) and a pivoting hinge (Ozaki; Fig 8, 71).
	Regarding claim 6:
	The combination of Ozaki, Stango, and Higgins discloses the breast compression paddle of claim 1, wherein the substrate is pivotably connected to the frame proximate a mid-point of the frame and the substrate (Ozaki; Fig. 3 and 8, substrate 53a and 72 are bendable at the middle).
	Regarding claim 7:
	The combination of Ozaki, Stango, and Higgins discloses the breast compression paddle of claim 1, wherein the frame is pivotably connected to the bracket (Stango; [0009], bracket pivotably attached to the paddle).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the bracket of Ozaki with the pivotable bracket taught by Stango in order to 
	Regarding claim 8:
	The combination of Ozaki, Stango, and Higgins discloses the breast compression paddle of claim 1, wherein the bracket comprises an element (Ozaki; Fig. 3, 34) configured to be slidably connected to a compression arm of an imaging system (Translated Ozaki; [0059]-[0063], arm slides compression plate down).
	Regarding claim 9:
	The combination of Ozaki, Stango, and Higgins discloses the breast compression paddle of claim 1, wherein at least a portion of the leading wall is curved (Stango; Fig. 10a, 612, concave).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the wall of Ozaki with the curved wall taught by Stango in order to decrease patient discomfort by distributing compressive forces equally (Stango; [0040]-[0041]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Regarding claim 10:
	The combination of Ozaki, Stango, and Higgins discloses the breast compression paddle of claim 1, wherein the substrate is flexible (Ozaki; Fig. 3, substrate 53a is flexible which allows it to have two positions).
	Regarding claim 11:

It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the wall of Ozaki with the wall taught by Stango in order to decrease patient discomfort by distributing compressive forces equally (Stango; [0040]-[0041]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12:
The combination of Ozaki, Stango, and Higgins discloses the breast compression paddle of claim 11, wherein the foam is further secured to the substantially horizontal portion (Higgins; [0039] and [0043], foam padding layer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the material attached to substrate of Ozaki with the foam taught by Higgins in order to increase compression by decreasing patient discomfort (Higgins; [0011] and [0047]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13:
The combination of Ozaki, Stango, and Higgins discloses the breast compression paddle of claim 1, wherein the foam (Higgins; [0039] and [0043], foam padding layer) movably connects the substrate to the frame (Ozaki; Fig. 3, substrate 53a connected to paddle frame that has walls).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the material attached to substrate of Ozaki with the foam taught by Higgins in .

Allowable Subject Matter
Claims 14-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts are Ozaki (JP 2011206436; notated as Translated Ozaki), and Higgins (US 2003/0007597).
Regarding claim 14:
Ozaki discloses a method of compressing a breast for an imaging procedure, the method comprising: 
providing a compression paddle (Translated Ozaki; [0036], compression paddle) having a main rigid substrate (Fig. 3, 53a);
positioning the breast on a support platform (Fig. 4, N placed on platform 22); 
contacting a portion of the breast with the material (Fig. 5-Fig. 6, breast N compressed).
Higgins teaches a main foam (Fig. 8, 220) secured to the main rigid substrate (Fig. 8, 34), and a subsidiary foam movably secured relative to the main foam (Fig. 8, 222); 
moving the subsidiary foam (Fig. 8, 222) into a non-contacting position (Fig. 8, 222, on the side of the paddle which won’t contact the patient; [0047], Primary contact portion is the bottom); 
contacting a portion of the breast with the main foam ([0047], primacy contact is the bottom portion), while the subsidiary foam remains in the non-contacting position ([0047], primacy contact is the bottom portion); 

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 15-20 are allowable by virtue of their dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884